In a visitation proceeding pursuant to Family Court Act article 6, the mother appeals from so much of an order of the Family Court, Rockland County (Warren, J.), entered June 21, 2007, as granted that branch of the father’s petition which was for an award of an attorney’s fee in the sum of $10,385.10.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
Contrary to the mother’s contention, the Family Court had subject matter jurisdiction to entertain the father’s petition (see Family Ct Act § 652 [b] [i]; Matter of DeGrijze v Velcarrio, 228 *838AD2d 500, 501 [1996]). The Family Court providently exercised its discretion in awarding an attorney’s fee to the father in the sum of $10,385.10 (see Domestic Relations Law § 237 [b]). Fisher, J.P, Santucci, Balkin and Belen, JJ., concur.